No. 19	                May 14, 2015	295

          IN THE SUPREME COURT OF THE
                STATE OF OREGON

           In Re Complaint as to the Conduct of
                  JAMES C. JAGGER,
                   OSB Bar #700700,
                        Accused.
            (OSB 11103, 1353, 1354; S061978)

   En Banc
   On review of the decision of the trial panel of the
Disciplinary Board.
   Argued and submitted January 13, 2015.
   John C. Fisher, Eugene, argued the cause and filed the
briefs for the accused.
   Susan Roedl Cournoyer, Assistant Disciplinary Counsel,
Tigard, argued the cause and filed the brief for the Oregon
State Bar.
   PER CURIAM
   The accused is suspended from the practice of law for a
period of 90 days, commencing 60 days from the filing of this
decision.
296	                                               In re Jagger

	        PER CURIAM
	        In this lawyer disciplinary proceeding, the Oregon
State Bar (Bar) alleged and the trial panel found that, in the
course of representing a criminal defendant (Fan matter)
on charges which included several counts of contempt for
violating a Family Abuse Prevention Act (FAPA) restrain-
ing order, the accused violated Rule of Professional Conduct
(RPC) 1.1 (failure to provide client with competent repre-
sentation) and RPC 1.2(c) (counseling or assisting client
to engage in conduct the accused knows to be illegal or
fraudulent). The trial panel concluded that the appropriate
sanction was a 90-day suspension from the practice of law.
The accused sought review by this court under Bar Rule of
Procedure (BR) 10.3.
	        On review, the Bar asks this court to affirm the
above findings and, in addition, to find that the accused vio-
lated RPC 8.1(a)(2) (knowing failure to respond to lawful
demand for information from a disciplinary authority) in
the Fan matter and that the accused violated RPC 1.15-1(d)
(failure to promptly return client property) in the course of
his representation of another client (Cheney matter).
	        We review de novo. ORS 9.536(2); BR 10.6. Based
on our review of the record, we conclude that the accused
violated RPC 1.1 and RPC 1.2(c) in the Fan matter; we con-
clude that the accused did not violate RPC 8.1(a)(2) in the
Fan matter and did not violate RPC 1.15-1(d) in the Cheney
matter.
	       We briefly discuss the accused’s arguments in the
Fan matter only. The trial panel’s statement of facts, which
are essentially undisputed, is as follows:
    	 “Mr. Fan was the respondent in a Family Abuse
    Prevention Act proceeding filed by Ms. Yang. The pro-
    ceeding resulted in a restraining order against Fan which
    ordered him to refrain from contacting Yang. Fan also
    became a defendant in a criminal proceeding arising from
    the same conduct. The Accused represented Fan in these
    matters.
    	 “On a day when Fan remained in jail on the criminal
    charge, the Accused contacted Yang via phone and arranged
Cite as 357 Or 295 (2015)	297

   for her to visit his office at a later date. However, later that
   same day Yang visited the office of the Accused, without
   advance notice. At that time, the Accused happened to have
   Fan on the telephone in his conference room.
   	 “The Accused invited Yang to speak with Fan on the
   phone, and advised Fan that he was putting Yang on the
   phone for the purpose of discussing the situation. He left
   Yang alone in his conference room for several minutes while
   she had a conversation with Fan. After this conversation,
   Yang left the office and did not again respond to contacts
   from the Accused; the Bar contends that Yang misunder-
   stood the Accused’s role in the matter, and did not know
   that he was representing Fan’s interests alone. The record
   suggests that linguistic and cultural barriers may have
   contributed to Yang’s misunderstanding.
   	 “Based on Fan’s participation in this conversation, he
   was convicted of contempt of court for violating the contact
   provision of the restraining order.”
	        The trial panel found by clear and convincing evi-
dence that the accused had violated RPC 1.1, because “the
Accused’s advice to Fan could not have been the product of
legal knowledge, skill, thoroughness and preparation rea-
sonably necessary for the representation.” See RPC 1.1 (“A
lawyer shall provide competent representation to a client.
Competent representation requires the legal knowledge,
skill, thoroughness and preparation reasonably necessary
for the representation.”). The trial panel also found “that the
Accused knew the conduct which he assisted was illegal,” in
violation of RPC 1.2(c), which provides:
   “A lawyer shall not counsel a client to engage, or assist a
   client, in conduct that the lawyer knows is illegal or fraud-
   ulent, but a lawyer may discuss the legal consequences of
   any proposed course of conduct with a client and may coun-
   sel or assist a client to make a good faith effort to deter-
   mine the validity, scope, meaning or application of the law.”
	        First, the accused contends that Fan’s girlfriend,
Yang, voluntarily initiated the phone contact with Fan.
However, the record does not support that contention. To the
contrary, the evidence shows that Fan initiated the phone
call to the accused, that the accused invited Yang to pick
up the phone and talk to Fan, and that Yang accepted that
298	                                             In re Jagger

invitation. The evidence also shows that the accused invited
Yang to talk to Fan to discuss the restraining order against
Fan. Thus, the evidence shows that the accused initiated
the phone contact between Yang and Fan.
	        Second, the accused contends that that the accused
did not knowingly violate the law because the FAPA order
prohibited Fan from “[c]ontacting, or attempting to con-
tact, Petitioner by telephone,” which, the accused argues,
required that Fan take affirmative action to violate the
order. (Boldface omitted.) Even if we give the FAPA order
that interpretation, however, the evidence shows that the
accused assisted Fan in taking affirmative action. As
explained above, the accused acted as Fan’s agent in invit-
ing Yang to talk to Fan; that invitation was an affirmative
act. The evidence shows that the accused had actual knowl-
edge of the FAPA order and its terms when he assisted Fan
in taking that action.
	        We conclude that there is clear and convincing evi-
dence that the accused violated RPC 1.1 and RPC 1.2(c) in
the Fan matter. Any further explanation of the underlying
facts, or our application of the law to those facts in the Fan
matter or the Cheney matter, would not benefit the bench,
the bar, or the public. We also conclude that a 90-day sus-
pension is appropriate.
	        The accused is suspended from the practice of law
for a period of 90 days, commencing 60 days from the filing
of this decision.